DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 13-15, 17-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al (US 20200092636 A1) in view of “Microporous Organic Polymers: Synthesis, Types and Applications” Shujun Xu and Bien Tan; herein referred to as “Xu”.

With respect to claim 1, Sauer discloses an apparatus for providing and/or receiving audible sound, comprising: 
a housing (fig.2A #204) that provides at least one cavity region (fig.2A #218); 
a vibratable element (fig.2A #202,206,212,214) in or proximate to the at least one cavity region (Par.[0021-0023]); and 
an active region (fig.2A #220) comprising an adsorbent element (fig.2A #232) in the form of a self-supporting monolith-like element with a porous reticulated structure (Par.[0025]), wherein the adsorbent element comprises an adsorbent material comprising a microporous polymer material (Par.[0033] an adsorbent element such a microporous zeolitic bead #400 may be used to fill the active region #220).
Sauer does not disclose expressly wherein the adsorbent material comprises a microporous organic polymer (MOP) material. 
Xu discloses wherein adsorbent materials such as zeolites are known in the art, and wherein alternative adsorbent materials such as microporous organic polymer (MOP) materials have been developed for performing adsorbing functions (pg.125).  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an alternative adsorbent element in the invention Sauer, such as a microporous organic polymer (MOP) material, as taught by Xu. The motivation for doing so would have been to experiment with adsorbing properties of different materials. 

With respect to claim 2, Sauer discloses the apparatus as claimed in claim 1 in view of Xu, wherein the microporous organic polymer (MOP) material is an amorphous microporous organic polymer (Xu: pg.125 “amorphous MOPs”).

With respect to claim 3, Sauer discloses the apparatus as claimed in claim 2 in view of Xu, wherein the microporous organic polymer (MOP) material is poly-dichloroxylene (P-DCX)(Xu: pg.134 “p-DCX” has been used in the creation of MOP’s).

With respect to claim 4, Sauer discloses the apparatus according to claim 1 in view of Xu, wherein the adsorbent element further comprises a binder (Xu: pg.134 ln.1-18: Cooper generated an MOP using a polymeric binding).

With respect to claim 5, Sauer discloses the apparatus according to claim 4 in view of Xu, wherein the binder comprises one or more materials selected from polymers and/or pre-polymers for the preparation of thermoplastic-type and/or thermosetting-type materials and/or latex-type materials (Xu: pg.134 ln.1-18: Cooper generated an MOP using a polymeric binding).

With respect to claim 6, Sauer discloses the apparatus according to claim 1 in view of Xu wherein the adsorbent element further comprises a foam material (Xu: pg.125-126 MOPs may be formed of porous structures wherein the definition of a “foam” is a material comprising a porous structure).

With respect to claim 7, Sauer discloses the apparatus according to claim 6 wherein the foam material comprises a polyHIPE foam material (pg.132-134 hypercrosslinked polymer).

With respect to claim 8, Sauer discloses the apparatus according to claim 1 wherein the adsorbent element comprises the microporous organic polymer (MOP) material formed by a process comprising a high internal phase emulsion polymerization (Xu: pg 134 microemulsion polymerization).

With respect to claim 9, Sauer discloses the apparatus according to claim 1 wherein the adsorbent element comprises the microporous organic polymer (MOP) material with a polyHIPE structure (Xu: pg.125-126 MOPs may be formed of porous structures wherein the definition of a “foam” is a material comprising a porous structure).

With respect to claim 10, Sauer discloses the apparatus according to claim 1 wherein the adsorbent element comprises pores of mixed porosity or wherein the adsorbent element comprises pores in the region of 1 nm to 10 nm in diameter (Xu: pg.125 pore sizes less than 2nm in diameter).

With respect to claim 13, Sauer discloses the apparatus as claimed in claim 1 wherein the adsorbent element has a surface area of at least 500m2/g (Xu: pg.134; 1904 m2/g).

With respect to claim 14, Sauer discloses the apparatus as claimed in claim 1 wherein the adsorbent material is a material that does not have an ordered structure and optionally comprises an amorphous microstructure (Xu: pg.125 “amorphous MOPs”).

With respect to claim 15, Sauer discloses the apparatus as claimed in claim 1 wherein at least 80% by weight of the adsorbent material particles have a maximum diameter of 85 microns to 120 microns (Xu: pg.134; 50-200 μm).

With respect to claim 17, Sauer discloses the apparatus according to claim 1 wherein the adsorbent material passes through a 1/10 to 1/12mm mesh (Sauer: Par.[0052]).

With respect to claim 18, Sauer discloses a speaker (Par.[0021] fig.2A #202,206,212,214) or microphone comprising the apparatus of claim 1.

With respect to claim 19, Sauer discloses a mobile electronic device, comprising:
a case body (fig.1 #100); and 
at least one speaker unit (fig.1 #106) or microphone unit (fig.1 #102) in the case body; wherein 
each speaker unit or microphone unit comprises a housing (fig.2A #204) defining at least one cavity region (fig.2A #218), a vibratable element (fig.2A #202,206,212,214) in or proximate to the at least one cavity region and an active region (fig.2A #220) that comprises an adsorbent element (fig.2A #232) in the form of a self- supporting monolith-like element with a porous reticulated structure (Par.[0025]), wherein the adsorbent element comprises an adsorbent material comprising a microporous polymer material (Par.[0033] an adsorbent element such a microporous zeolitic bead #400 may be used to fill the active region #220).
Sauer does not disclose expressly wherein the adsorbent material comprises a microporous organic polymer (MOP) material. 
Xu discloses wherein adsorbent materials such as zeolites are known in the art, and wherein alternative adsorbent materials such as microporous organic polymer (MOP) materials have been developed for performing adsorbing functions (pg.125).  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an alternative adsorbent element in the invention Sauer, such as a microporous organic polymer (MOP) material, as taught by Xu. The motivation for doing so would have been to experiment with adsorbing properties of different materials. 

With respect to claim 21, Sauer discloses a speaker system, comprising: 
a speaker unit (fig.2A #202,206,212,214); and 
a cabinet (fig.2A #204) forming a chamber (fig.2A #218) at a back region or side region of the speaker unit largely filled with an adsorbent element (fig.2A #232) in the form of a self-supporting monolith-like element with a porous reticulated structure (Par.[0025]), wherein the adsorbent element comprises an adsorbent material comprising a microporous polymer material (Par.[0033] an adsorbent element such a microporous zeolitic bead #400 may be used to fill the active region #220).
Sauer does not disclose expressly wherein the adsorbent material comprises a microporous organic polymer (MOP) material. 
Xu discloses wherein adsorbent materials such as zeolites are known in the art, and wherein alternative adsorbent materials such as microporous organic polymer (MOP) materials have been developed for performing adsorbing functions (pg.125).  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an alternative adsorbent element in the invention Sauer, such as a microporous organic polymer (MOP) material, as taught by Xu. The motivation for doing so would have been to experiment with adsorbing properties of different materials. 

With respect to claim 22, Sauer discloses a microphone system, comprising: 
at least one transducer element (fig.3 #102) for converting sound to an electrical signal;
optionally a preamplifier (fig.3 #902) that receives an output from the at least one transducer element (Par.[0031] processor #902 performs audio functions related the speaker and microphone, wherein such functions would include an amplification of audio signals); 
a housing or cabinet (fig.1 #100) at a back region or side region of the transducer element; and 
an active region (fig.2A #220) comprising an adsorbent element (fig.2A #232) in the form of a self-supporting monolith-like element with a porous reticulated structure (Par.[0025]), wherein the adsorbent element comprises an adsorbent material comprising a microporous polymer material (Par.[0033] an adsorbent element such a microporous zeolitic bead #400 may be used to fill the active region #220).
Sauer does not disclose expressly wherein the adsorbent material comprises a microporous organic polymer (MOP) material. 
Xu discloses wherein adsorbent materials such as zeolites are known in the art, and wherein alternative adsorbent materials such as microporous organic polymer (MOP) materials have been developed for performing adsorbing functions (pg.125).  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an alternative adsorbent element in the invention Sauer, such as a microporous organic polymer (MOP) material, as taught by Xu. The motivation for doing so would have been to experiment with adsorbing properties of different materials. 

With respect to claim 23, Sauer discloses a mobile electronic device (fig.1 #100)  comprising the microphone system according to claim 22.

With respect to claim 24, Sauer discloses the mobile electronic device as claimed in claim 23 wherein the mobile electronic device is a mobile phone (Par.[0020]) or hearing aid.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 1, 2022 with respect to the Double Patenting Rejections have been fully considered and are persuasive.  The Double Patenting rejections of claims 1-10, 13-15, 17-19 and 21-24 has been withdrawn. 
Applicant's arguments filed September 1, 2022  with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1-10, 13-15, 17-19 and 21-24 the applicant argues that Sauer (US 20200092636 A1) does not teach or suggest “an adsorbent element in the form of a self-supporting monolith-like element with a porous reticulated structure”.  The applicant’s assert that Sauer provides an adsorbent filler #232 that is loosely provided within cavity #220, such that the material may take the form of a zeolite beads. 
The examiner agrees with the applicant’s interpretation of the adsorbent filler #232 of Sauer, however disagrees that the present claim language is not obvious over the teachings of Sauer and Xu.  For instance, the claim does not disclose wherein the adsorbent element is a “single” monolith like element within the active region, therefor each zeolite bead of Sauer has been interpreted as a self-supporting monolith element. Therefor the degree of “loose” filling of the elements #232 of Sauer is irrelevant to the present claim language.  
Furthermore, the examiner maintains that Xu teaches that MOP type materials are well-known, and it would have been obvious to a person of ordinary skill in the art to experiment with the adsorbent properties of MOP materials within the cavity of Sauer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654